Title: To Thomas Jefferson from Oliver Pollock, 4 April 1801
From: Pollock, Oliver
To: Jefferson, Thomas



Sir
Philada. 4th. April 1801.

however unwilling to add to the troubles you experience from numerous Applications to office, Yet compeled as I am by my present unfortunate situation I must throw my self upon your indulgence & Rely on the benevolence of your disposition, not only to excuse this intrusion but to listen favourably to my Request. I had some years since retired to a verrey fine estate in the country, there expecting to enjoy in ease & happiness the fruits of former industry—the duty which a parent owes to his offspring, brought me to this city, in Order to set off & promote the interest of my eldest son & in an evil hour, I was in this pursuit led into an intimacy with the late John Swanwick Esquire, who prevailed on me to join him in bonds to the custom House, for duties arrising to the Goverment upon importations, in which I had no concern or interest, I then had no doubt of his ability or inclination to discharge his bonds as they became due, and my only motive for joining him in them, was, to afford the facility he wanted & asked for. He died insolvent & my estate was Seized, Sold & sacrificed to pay a debt of his contracting to the U.S. My estate called Silver Springs in Cumberland County Pensya. was sold for $33,000—Respecting the seizure & sale of this estate I corresponded with the late Secrty. & present Comptroller of the Treasury, who thought themselves from Official considerations bound to pursue the measures of severity, ‘tho I had reason to believe that Other motives than that of Official duty Opperated on the minds of those Gentlemen,—I was Opposed to them in politics, and had they submitted the Sale to my management it would have produced from 60 to $70,000—In like manner an estate of mine in this city was sold for $6,700 which under my own direction would have brought 9 to $10,000—I give this detail to shew the cause of my looking for Office at a time of life when I might have indulged in ease & independance, in consequence of former exertions; exertions which for a long time was intented to promote the interest of the U.S. & of suffering the loss of a large & valuable property to pay the Goverment, a debt due to it by an other person, I ground some degree of pretension to an employment that may give bread to a distressd family—some part of the circumstance above alluded to have fallen within your knowledge, and the experrience I had of your Official conduct in another station not only Attached me to your person & character but gives more vigour to my hopes than I should otherwise indulge. I am too far advanced in life to begin the world  in a commercial line, especially without money & under circumstances of a ruined credit by Marshalls & sheriffs advertizements & sales; an Office is therefore become most desireable, what Office I cannot say but such as my ability is competent to execute, shall be attended to, to the honor interest & content of the Goverment, as my desire is by faithfull & honest services to earn the emolument—It would suit me best to be fixed in this City, but I am willing to serve in any seaport Town in the U.S., where my services can be most usefull & I beg you when a suitable vaccancy occurs to think of a friend that venerate your character & classes himself amongst your most ardent wellwishers.
Altho my fortunes are so greatly injured yet thank God there was under all the disadvantages of the sales sufficient to pay my debts, so that I shall be free from incumbrances and I have friends that will become security in case of an appointment to any Office in which security is required for faithfull performance.
Should you incline to favour my request and wish for further information on the subject, I beg leave to referr you to the Governor of this State, Genl. Wm. Irwin of Cumberland Pensya. & Genl. Wilkison who has been often at New Orleans where probably he may have heard of my exertions with that Goverment in favour of this country during the contest with Great Britain.
Pardon the length of this letter and permit me to profess the sincerity with which I have the honor to be Dear sir
Your Most faithfull & Obedient servant

Olr. Pollock

